ORDER AND JUDGMENT
WALLACH, Judge:
Upon consideration of U.S. Customs and Border Protection’s (“Customs”) Remand Decision in this action (“Remand Decision”), which Defendant filed pursuant to- the court’s Order and Judgment dated January 13, 2009, and Plaintiff’s Response to Defendant’s Remand Decision, in which Plaintiff states that it has “no objection to the remand”; Plaintiff having requested that the court “. . . issue an Orderdirecting [Customs] to reliquidate the entries that are the subject of this action in accordance with this Court’s determination in Slip. Op. 09-04 (Jan. 13, 2009) and the Remand Decision, and issue duty refunds to plaintiff with interest as required by law”; the court having reviewed all pleadings and papers on file herein; and good cause appearing therefor, it is hereby
*207ORDERED, ADJUDGED and DECREED that the Remand Decision is consistent with the court’s determination in Slip Op. 09-04; and it is further
ORDERED, ADJUDGED and DECREED that the Remand Decision is AFFIRMED; and it is further
ORDERED, ADJUDGED and DECREED that Customs shall reli-quidate the entries that are the subject of this action in accordance with the court’s determination in Slip Op. 09-04 and the Remand Decision, and issue duty refunds to Plaintiff with interest as required by law.